Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 8, line 6, the phrase, “an electrostatic protection circuit including,” changes to “an electrostatic protection circuit including:”.
Claim 15, line 27, the phrase, “an electrostatic protection circuit including,” changes to “an electrostatic protection circuit including:”. Claim 15, line 2, the term “a command and address generator configured to,” changes to “a command and address generator configured to”.
Allowable Subject Matter
2.	Claims 1-20 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An electrostatic protection circuit comprising: a first switch configured to block a first leakage current from flowing from the first terminal to the second terminal through a pull-up driver, in response to the inverted signal of the second node; and a second switch configured to block a second leakage current from flowing from the first terminal to the third terminal through a pull-down driver, in response to the signal of the first node as recited in claim 1.
A semiconductor device, comprising: a first switch electrically connected between a substrate of the pull-up driver and the second terminal, the first switch configured to block a first leakage current from flowing from the first terminal to the second terminal through the substrate of the pull-up driver, in response to the inverted signal of the second node, and a second switch electrically connected between a substrate of the pull-down driver and the third terminal, the second switch configured to block a second leakage current from flowing from the first terminal to the third terminal through the substrate of the pull-down driver, in response to the signal of the first node as recited in claim 8.
A semiconductor memory device comprising: a command and address generator configured to, generate an active command, a read command, and an impedance adjustment command by decoding an inversion chip selection signal and a command signal included in a command/address signal in response to a clock signal; and
a circuit electrically connected between a power voltage terminal and a ground voltage terminal and configured to, when the read command is generated, generate output data to a data terminal in response to the bits of the pull-up data or the pull-down data, and configured to, when static electricity is applied, perform an electrostatic discharge operation, the circuit including,
a main driver including a pull-up driver electrically connected between the data terminal and the power voltage terminal, and a pull-down driver electrically connected between the data terminal and the ground voltage terminal; and
an electrostatic protection circuit including,
a first switch electrically connected between a substrate of the pull-up driver and the power voltage terminal, the first switch configured to block a first leakage current from flowing from the data terminal to the power voltage terminal through the substrate of the pull-up driver, in response to the inverted signal of the second node, and
a second switch electrically connected between a substrate of the pull- down driver and the ground voltage terminal, the second switch configured to block a second leakage current from flowing from the data terminal to the ground voltage terminal through the substrate of the pull-down driver, in response to the signal of the first node as recited in claim 15.
Claims 2-7, 9-14, 16-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Cheng et al (USPN 7532446) discloses an electrostatic protection circuit (figure 5) comprising: a first diode (a second diode of 203) including an anode electrically connected to a first terminal (input signal terminal) and a cathode electrically connected to a second terminal (a second power line); a second diode (a first diode of 203)  including an anode electrically connected to a third terminal (a first power line) and a cathode electrically connected to the first terminal (the input signal); a resistor (a resistor R)  electrically connected between the second terminal and a first node; a capacitor (C1)  electrically connected between the first node and the third terminal; an inverter (2024)  electrically connected between the first node and a second node, the inverter configured to invert a signal of the first node to generate an inverted signal, and to provide the inverted signal to the second node; and a gate-coupled transistor (2027)  electrically connected between the second terminal and the third terminal, the gate-coupled transistor including a gate electrically connected to the second node such that the gate-coupled transistor is configured to respond to the inverted signal of the second node. However, Cheng does not disclose the aforementioned claimed limitations of claims 1, 8, and 15.
P et al (USPN 2015/0092308) discloses a semiconductor device (see figure 5), comprising: an output driver including a pull-up driver (308a) electrically connected between a first terminal (314) and a second terminal (310) and configured to respond to pull-up data, and a pull-down driver (308b) electrically connected between the first terminal (314) and a third terminal (303) and configured to respond to pull-down data; and 
an electrostatic protection circuit including:
 a first diode (a first diode in figure 5) including an anode electrically connected to the first terminal (314) and a cathode electrically connected to the second terminal (310), 
a second diode (a second diode in figure 5) including an anode electrically connected to the third terminal (303)  and a cathode electrically connected to the first terminal (314), 
a resistor (509b) electrically connected between the second terminal (310) and a first node (n6), 
a capacitor (509a) electrically connected between the first node (n6) and the third terminal (303),
an inverter (509c) electrically connected between the first node and a second node (509e), the inverter configured to invert a signal of the first node to generate an inverted signal, and to provide the inverted signal to the second node,
a transistor  (509f) electrically connected between the second terminal and the third terminal, the gate-coupled transistor including a gate electrically connected to the second node such that the gate-coupled transistor is configured to respond to the inverted signal of the second node. However, P does not disclose the aforementioned claimed limitations of claims 1, 8, and 15.
Fan et al (USPN 2013/0050886) discloses a semiconductor memory device (see figure 10) comprising: a command and address generator (1006) configured to generate a row address based on an address signal included in the command/address signal , in response to the active command, and generate a column address based on the address signal, in response to the read command; 
a row decoder (1022) configured to generate word line selection signals by decoding the row address; a column decoder (1026) configured to generate column selection signals by decoding the column address; a memory cell array  (1002) configured to output data from a plurality of memory cells selected in response to the word line selection signals and the column selection signals;
a data read path unit  (1030)  configured to input the data, and to generate read data; a pre-driver  (1034) configured to generate bits of pull-up data or pull-down data, in response to the read data; and an ESD protection circuit 1050). However, Fan does not disclose the aforementioned claimed limitations of claims 1, 8, and 15.
 	Therefore, prior art of record neither anticipates not render obvious of the instant application claimed invention either taken alone or in combination.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836